Citation Nr: 1738533	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-32 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for depression disorder (previously rated as undifferentiated somatoform mood disorder).

2. Entitlement to an initial rating in excess of 30 percent for persistent allergic asthma (previously rated as bronchitis; pulmonary condition).

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel
INTRODUCTION

Veteran served on active duty in the U.S. Air Force from October 1982 to December 1992 and on active duty for training from January to July 1995 as an aircraft armament systems technician, and from August to December 2005, as ground radio operator.  The Veteran had additional service in, and worked as a civilian employee of, the Air National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and August 2009 rating decisions of the Regional Office (RO) in New Orleans, Louisiana of the Department of Veterans Affairs (VA).
 
The initial rating decisions In December 2008 and August 2009 contained a number of claims, including those now currently before the Board.  In his July 2010 Notice of Disagreement (NOD), the Veteran disagreed with the decision for three issues:  the effective date for service connection for the mood disorder/depression, the diagnosis of the mood disorder/depression as somatoform instead of depression, and the denial of a TDIU.  The September 2013 statement of the case (SOC) listed and denied seven issues, including an earlier effective date for service connection and an initial rating in excess of 30 percent for the mood disorder/depression (issues 1 and 2), a claim for TDIU (issue 7), and a rating for persistent allergic asthma in excess of 30 percent (issue 3).  In a November 2013 substantive appeal (VA Form 9) listed three issues, the evaluation of the mood/depression disorder (listed as issue number 2, corresponding to the rating decision on the SOC), allergic asthma (listed as number 3, corresponding to the rating for persistent allergic asthma), and TDIU (corresponding to issue 7).  The Veteran's November 2013 substantive appeal) also listed an issue with the selection of the mood disorder/depression diagnostic code, but also claimed the "rating needs to be changed and increased."  A May 2015 supplemental statement of the case (SSOC) listed TDIU, an increased rating for asthma, and an increased rating for the mood disorder/depression and did not include the effective date for service connection for asthma.   The Veteran did not perfect an appeal of the effective date for service connection for the mood disorder on the VA Form 9 or in any other documents.  Therefore, this issue is not on appeal before the Board.  
FINDINGS OF FACT

1.  The Veteran's depression is manifested by occupational and social impairment with reduced reliability and productivity with symptoms such as impairment of short-term memory, disturbances of mood, and difficulty in establishing and maintaining effective work and social relationships, including issues with anger which strain relationships with his wife and children, as well depressed mood, sleep impairment, memory loss (which caused issues with concentration and retaining new information), frequent and uncontrollable weeping, tremors related to anxiety which effect his ability to function, and a past history of passive "death wish" with past suicidal ideation which resulted in hospitalization; these symptoms have impaired the Veteran's ability to interact with others.

2.  The Veteran's persistent allergic asthma was manifested by pulmonary function test results of predominantly better than FEV-1 56 to 70 percent predicted, or the ratio of FEV-1/FVC 56 through 70 percent but with the daily use of inhalational anti-inflammatory medication and inhalational therapy.

3.  The combined effects of the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but not higher, for depression have been met.  38 U.S.C.A. §§ 1155 (West 2014); C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.125, 4.21, 4.126, 4.130, Diagnostic Code 9435 (2016).

2.  The criteria for an initial rating in excess of 30 percent for persistent allergic asthma have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6602 (2016).

3.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155 (West 2014); 
38 C.F.R. §§ 3.102, 3.340, 4.16, 4.25 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies the VA's duties to notify and assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.159, 3.326 (2016).  

The Veteran and his representative have not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Ratings Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1.  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the disabilities have not materially changed and a uniform evaluation is warranted.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Initial Rating for Depression

The Veteran contends that his depression is more severe than is contemplated in the initial rating, assigned effective the date of service connection in May 2008.

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal retinue behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often,) chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent disabled for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

70 percent disabled for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal  appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent disabled for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 
38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  

Scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Veteran has voluminous documents regarding treatment for depression, including a number of diagnoses.  The below only focuses on what is most pertinent for rating purposes. 

Starting in 2007, private medical records from a private psychologist, Dr. Q, state that the Veteran reported episodic crying as well as sleep issues and dysphoria.  Veteran reported loss of appetite, low energy, loss of interest in daily activities, feelings of failure and worthlessness, anxiety, and difficulty concentrating on day to day tasks.  On examination, Veteran was noted to be depressed and obsessive, with impaired concentration, but good remote memory.  Otherwise, the Veteran had no abnormal results on a mental status examination.  In July 2007, Veteran was diagnosed with "major depression, moderate" and "mixed personality traits with strong obsessive and somatic features."  The Veteran was prescribed medication at that time.  An August 2007 private treatment record reported that the Veteran reported mild improvement as a result of medication. 

VA treatment documents in September 2007, the Veteran was hospitalized for suicidal ideation, reported getting a gun out of his gun cabinet, and has reported additional periods of thoughts of harming himself during the appeal.  See July 2007 private treatment note (noting "occasional passive death wish"); September 2007 private treatment note (reporting hospitalization at the VA after worsening depression); 2009 VA examination (recording that the Veteran had thoughts of suicide and that he "pulled out a pistol and played with it" while considering suicide); February 2011 private treatment notes (reporting passive deathwise, but no active suicidal thoughts); March 2016 VA examination (noting hospitalization in September 2007, but no suicidal ideation at that time).  VA treatment documents from that time note that Veteran reported that he had "confusion, disorientation, and inability to think straight."  GAF score was 55.

The Veteran's discharge summary reported major depressive disorder, recurrent, moderate without psychotic features.  The Veteran denied homicidal ideations and hallucinations.  The Veteran, who had previously been enrolled in an accountancy program, had an inability to attend school "due to medical condition."  His GAF score was 65.  Veteran was prescribed medication and given a suggested treatment plan and released the same month.

VA treatment records, from later on in September 2007, report Veteran was lethargic, depressed, and "perhaps overmedicated."  Staff psychologist suggested psychotherapy, gave a GAF score of 60, and diagnosed anxiety neurosis.

In an October 2007 private medical note from a neurologist, the Veteran indicated memory problems for short periods, which were worsening.  Examples include forgetting what was said five minutes before in conversation and issues with remembering recent events.  Veteran had a noted anxiety tremor and a "foggy feeling" and inability to concentrate.  Objective mental status examination was normal.  The private neurologist reported memory dysfunction "could be" related to underlying depression and anxiety, but was unlikely to be age related. 

From September 2007 to April 2014, private records report on-and-off improved feeling and decreased irritability, followed by periodic worsened symptoms.  See September 2007-April 2014 private treatment records.  Worsening of the Veteran's depression seems to coincide with worsening of his respiratory disabilities.  See September 2010 private treatment records (worsening depression due to respiratory issues affecting ability to work around the house).  In February 2011 private treatment notes, the Veteran reported feelings of irritability and "passive death wish," but with no active suicidal thought.  A January 2013 private treatment note reported that the Veteran quit his medications due to urinary retention issues.  The Veteran had increased irritated mood, hyperosmotic tendencies, somatization and depression, anxiety, dysphoria throughout 2013 and 2014.

Veteran's Dr. Q. wrote a letter dated May 2008 stating the Veteran was "not capable of substantial gainful employment" due "intractable depression."  Dr. Q stated "depression prevents you from coping effectively with day-to-day pressures.  .  .  erodes your ability to consistently relate on a social basis."  Dr. Q indicated that treatment for depression interfered with the Veteran's ability to hold employment.

A February 2009 VA examination reported that the Veteran had anxiety related tremors, irritability, and vague anxiety and mood problems.  The Veteran reported that he had recently left college because of respiratory issues.  Veteran indicated that he never missed work due to mental problems.  However, the examiner noted, "This individual's problem behaviors include his sometimes frantic preoccupation with his medical condition. "  The examiner found the Veteran is "not unemployable because of any mental condition," as the Veteran explained to the examiner that his unemployment was due to "his physical condition."

The Veteran reported that he was not easy to get along with and that, if he was not on medication, he would be unable to stay married, but had a good relationship with his children.  The Veteran reported that he "does not go out socially" and "did not go out much."  Veteran had normal range and variety of activities of daily life and had hobbies and friends and the examiner found the Veteran had logical, coherent, and relevant thoughts and otherwise did not report any abnormal behavior.  Veteran did report memory issues, including losing his train of thought and problems concentrating.  Veteran noted anger control problems with his children.

The examiner found the Veteran had symptoms of anxiety, depression, insomnia, crying spells, and anhedonia and obsessive thoughts when not medicated.  Veteran had racing thoughts, head pain, gastrointestinal problems, and anger control problems related to psychological issues.  Examiner diagnosed undifferentiated somatoform disorder and a mood disorder, "problems with primary support group and occupational functions," and a GAF score of 55 to 60. 

A February 2009 letter from the Dr. Q. reported Veteran's depression, NOS and mixed personality with obsessive traits, with symptoms of moderate severity, with an inability to manage everyday stress in a consistent fashion, which precluded gain gainful employment and compromises the Veteran's interpersonal functioning.

A March 2009 letter from the Veteran reported symptoms of crying for no reason; angry outbursts; inability to do a large number of things due to hand tremors and problems with concentrating, vertigo (caused by medication), and short term memory loss; and that side effects of medications for depression make him listless and unable to enjoy life. 

A VA examination in March 2015 diagnosed the Veteran with depressive disorder.  The examiner found the Veteran had "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation."  The Veteran was married, stayed in touch with his brother and father, had two children; could cook and clean, and socialized with a friend.  The examiner found symptoms of depressed mood, anxiety, chronic sleep impairment, and memory loss (forgetting names, directions, or recent events).  The examiner's behavioral observations did not show any abnormal behavior, except for "mildly anxious mood" with "congruent affect."  Veteran complained of unstable mood and frequent "weeping."

The Board finds that an initial rating of 50 percent, but not higher, is warranted for the entire period since the effective date of service connection.  

The Board considered all of the above lay statements and they are competent and credible to report the Veteran's lay observable symptoms of depression and are entitled to probative weight, including those statements regarding crying, memory loss, sleep impairment, problems concentrating, obsessive thoughts, tremors, and the other issues reported by the Veteran in his VA examinations, correspondence supporting his claim, and treatment records.

Specifically, the Veteran has shown occupational and social impairment with reduced reliability and productivity with symptoms such as impairment of short-term memory, disturbances of mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran symptoms include issues with mood, including anger issues which strain relationships with his wife and children, as well as depressed mood, sleep impairment, memory loss (which caused issues with concentration and retaining new information), frequent and uncontrollable weeping, tremors related to anxiety which effect his ability to function, and passive "death wish" with past suicidal ideation which resulted in hospitalization.  These symptoms have affected the Veteran's ability to interact with others.

The February 2009 VA medical opinion found no unemployability, but did not discuss the effects of the Veteran's medical condition on his ability to function in the terminology used by the diagnostic code.  The February 2009 private opinion provided by the private psychologist who treated the Veteran for a number of years reported "symptoms of moderate severity, with an inability to manage everyday stress in a consistent fashion, which precluded gain gainful employment and compromises the Veteran's interpersonal functioning."  The March 2015 VA examiner noted that only "occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to function satisfactorily with normal routine behavior, self-care, and conversation."  

Here, the VA opinion is not entitled to more probative weight than that from the private psychologist.  Both examiners are competent to provide an opinion and both had knowledge of treatment history.  Both opinions are based upon sufficient facts or data; are based on the product of reliable principles and methods; and are the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

Firstly, there seems to be some effect on ability to work, even if depression by itself does not render the Veteran totally unable to work, as stated by the private psychologist, who believed the Veteran's depression precluded employment.  There is some basis for this determination, as explained more fully in the TDIU section.  However, the Veteran has made it clear in the past that his depression is not the sole reason he is unable to work.  As stated in the TDIU section below, unemployability is attributable to a combination of service connected depression and respiratory disorders.  Still, the private physician saw the Veteran regularly for a number of years and his opinion are entitled to as much probative weight as the VA medical examiners.  Therefore, while total occupational impairment is not shown, there is at least some deficiency in work caused by in part by depression.

Additionally, the Veteran's mood, including angry outbursts, has at least episodically caused deterioration of his relationships with his wife and children.  The Veteran also has stated he has issues with social interactions, mainly caused by his inability to leave the house.  Although there are some conclusory statements, in medical documents stating the Veteran has "a friend" or "friends," the exact extant or nature of these relationships is left unexplained. 

Although the Veteran depression symptoms seem to worsen and improve episodically through the appeal period, largely caused by the effects of respiratory issues on his ability to function (including the inability to work around the house or maintain employment), which in turns caused worsened depression.  The Board finds that the occupational and social impairment resulting from his symptoms have been relatively stable for the entire period of the appeal.  The Veteran's various mental health symptoms above and their effects on ability to function are largely consistent throughout the appeal the period, even if there is episodic worsening and improvement as noted by the Veteran's private psychologist. 

The Veteran's GAF scores have been around 55-65 which spans the range from "some mild symptoms" (depression and insomnia) or difficulty in social, occupational, or school functioning and "moderate symptoms" or moderate difficulty in social, occupational or school functioning.  Accepting a GAF score at the lower end would suggest moderate symptoms or moderate difficulty in social, occupational, and school functioning, which is envisioned by a 50 percent rating.  

The medical records have not reflected that the Veteran's depression results in occupational and social impairment to have deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  He does not experience more severely disabling symptoms such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships; or symptoms of a similar nature and severity.  

The Veteran has denied recent suicidal ideation.  While the Veteran has had suicidal ideation and hospitalization in the past and recurrent passive suicidal thoughts, this has not resulted in occupational and social impairment with deficiencies in most areas.  Additionally, the Veteran denied suicidal ideation besides "passive death wish" after September 2007, except for one additional instance in March 2009.  Therefore, there is no indication that suicidal ideation currently exists or has significantly interfered with the Veteran's occupation or social functioning, as the continues to have some relationship with his family and at least one friend, and has stated that his depression has not caused total occupational impairment.

Based on the weight of the evidence, the Board finds that the manifestations of the Veteran's depression fall between the 30 and 50 percent rating criteria and thus a 50 percent rating is warranted.  The nature, severity, frequency, and duration of these manifestations do not warrant a rating in excess of 50 percent   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9435.  The Board has not limited its review to the specific examples given in the rating criteria to find that a higher rating is not warranted but rather considered the overall sustained level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Initial Rating for Persistent Allergic Asthma

The Veteran was medically retired from the Air National Guard in November 2006 for asthma, submitted a claim for service connection for asthma in July 2007, and was granted service connection and assigned a 30 percent rating, effective the date of claim.  The Veteran contends that his respiratory disability is more severe than is contemplated by the initial rating.  The Veteran's asthma effects on his employment are discussed in the TDIU section below.

A disability evaluation for reactive airway disease is based on results of pulmonary functions tests, the required treatment, and the frequency and severity of the asthmatic attacks.  A 30 percent rating is assigned when FEV-1 is 56 to 70 percent predicted, or the ratio of FEV-1/FVC is 56 through 70 percent, or daily inhalational or oral bronchodilator therapy or there is need for inhalational anti-inflammatory medication.  A 60 percent evaluation is assigned where FEV-1 is in from 40 to 55 percent of predicted value, or; FEV-1/FVC is 40 through 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required.  A 100 percent rating is assigned where FEV-1 is less than 40 percent of predicted value, or; the ratio of FEV-1/FVC is less than 40 percent, or; there is more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602. 

Rating under Diagnostic Codes 6600 through 6817 and 6822 through 6847 may not be combined with each other.  See 38 C.F.R. § 4.96 (2016).  Where there are coexisting respiratory conditions, a single rating will be assigned under the Diagnostic Code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  A single rating will be assigned under the Diagnostic Code that reflects the predominant disability with elevation to next higher evaluation where the severity of the overall disability warrants such elevation.

DC 6602 clearly makes a distinction between the intermittent or daily use of systemic corticosteroids and the intermittent or daily use of inhaled corticosteroids. LaPointe v. Nicholson, 21 Vet. App. 411(2006).

The Veteran was hospitalized for asthma in July 2006, after several months of persistent cough and wheezing leading to low-grade favor and fatigue, and had previous sinus-related surgery.  See July 2006 private treatment record.  The Veteran was treated with steroids (prednisone) for twelve days and Solu-Medro for 6 hours, as well as IV antibiotics.  Follow-up treatment records did not list additional treatments for those particular corticosteroids that year.  The Veteran was prescribed Singular, Flonase, Advair, and a Maxair auto haler.  Veteran additional was treated with Xolair.

An October 2006 private treatment note reported FEV-1 of 83 percent with FEV-1/FVC of 79 percent.  An additional October 2006 private treatment note recorded FEV/FVC of 96 percent.  A May 2007 pulmonary function repot noted FEV-1 of 75, 64, and 62 percent and FEV/FVC of 100 percent, 99 percent, and 104 percent respectively.  An August 2007 pulmonary function report noted FEV-1 of 76 percent, 73 percent, and 74 percent and FEV/FVC 100 percent, 101 percent, and 105 percent, respectively.  The report indicated a finding of a mildly reduced forced vital capacity (FVC).  Veteran continued to be proscribed Flonase, Singular, and Advair in treatment documents dated through 2007 and 2008.

In February 2008, the Veteran was treated again with prednisone for six days.  A June 2008 private treatment note reported worsened asthma and treatment with Xolair since June 2007 and corticosteroids.  No specifics corticosteroids are listed.  FEV-1 of 80 predicted is noted on pulmonary function testing.

Veteran had a VA examination for allergic rhinitis in March 2009, but the examiner did not undertake pulmonary function testing.  The examiner noted use of Flonase, Advair, and Singular (which is consistent with the private treatment records).

Veteran had a VA examination in January 2012.  Veteran indicated that he had not visited a physician in the last year for his asthma.  The examiner the Veteran had taken respiratory condition require the use of oral or parenteral corticosteroid medications reported required intermittent courses or bursts of systemic (oral or parenteral) corticosteroids, but had not been given any course in the past 12 months.  The "description" section noted maintenance doses of corticosteroids.  Based on the other evidence of record, this suggests the Veteran had treatment using systemic corticosteroids in prior years (namely, 2006 and 2008), but did not have more than one course or burst of treatment during any 12 month period.

The examiner performed pulmonary function testing in connection with this examination.  The examiner noted a post bronchodilator forced vital capacity (FVC) of 92 percent of predicted, a post-bronchodilator forced expiratory volume in one second (FEV-1) of 88 percent of predicted, and a post-bronchodilator ratio of FEV-1 to FVC of 79 percent.  The examiner stated the "asthma impact[ed] his work." 

The Veteran takes inhalational anti-inflammatory medication and daily inhalational therapy, including oral intermittent bronchodilators.  See, e.g., January 2012 VA examination ("The veteran takes a maintenance dose of corticosteroids on a daily basis.  This is [S]ymbicort 80/4.5 inhaler 2 puffs bid; fluticasone nasal spray 2 puffs ea[ch] nares once a day."). 

Entitlement to an increased evaluation of 60 percent is not warranted unless the evidence of record were to show FEV-1 of 40- to 55- percent predicted or an FEV-1/FVC of 40 to 55 percent, or required at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  The Board has considered that the record also contains reference to the use of Symbicort, Fluticasone, and Advair, which is a steroid.  However, Symbicort, Fluticasone, and Advair are not systemic oral or parenteral steroids as required under the rating criteria.  As shown above, the medical evidence of record does not show any of the requirements for a higher rating and, subsequently, entitlement to an increased evaluation is denied.

As the preponderance of the evidence is against an increased claim, the benefit-of-the-doubt rule is inapplicable, and the claim for an initial rating in excess of 30 percent must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

TDIU

The Veteran contends that his service connected disabilities render him unemployable and that the Veteran has not worked since he left the Air National Guard in May 2006.  See March 2015 VA examination.

TDIU can be awarded where the scheduler rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R § 4.16.  Provided that if there is only one disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

TDIU can be awarded where the schedular rating is less than total but when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R § 4.16.  

Having granted the above 50 percent rating for depression, the Veteran's service connected disabilities are rated at 50 percent, 30 percent for asthma, and 10 percent allergic rhinitis, disc disease of the cervical spine, and peripheral neuropathy, which combine for a disability rating of 80 percent per 38 C.F.R. § 4.25.  The Veteran has one disability above 40 percent with a combined disability rating in excess of 70 percent and therefore meets the schedular requirements for the entire period now on appeal.

The Veteran's claim for TDIU is based largely on depression and asthma disabilities, discussed above in the relevant sections for increased ratings.  

A January 2007 private treatment note by Dr. R. indicated that the Veteran's "combination of depression and current infections makes it very difficult for him to sustain gainful employment over the long term."

In June 2009, Social Security Administration (SSA) found the Veteran to be disabled since 2006.  SSA reported that the Veteran would be "unable to tolerate interaction with supervisors, coworkers or the public over the course of a normal workday or workweek" due to depression and asthma.  SSA found, in the pertinent parts that: 

The claimant has severe mental impairments that are affected by his physical problems . . . Dr. [Q.], treated him for his depression and mixed personality disorder, and opined that his memory problems and his aggressive behavior were significantly impacted by his physical problems.  Because of his history of vertigo [caused by various medications for service connected disabilities], he is not to drive or operate machinery until his medications can be stabilized.  Otherwise, he has no medical conditions that would prevent him from performing work at all exertional levels.  Dr. [R.], who treated the claimant for chronic asthma, chronic sinusitis, chronic rhinitis[,] and sleep apnea, said that the claimant is very susceptible to infections, and should avoid close contact with the general public.  He also said . . . the claimant's asthma was debilitating, such that he would be unable to work because of his treatments required twice a day, and his need to rest from fatigue, at least two hours a day.

There is no evidence of record that the Veteran's service connected disabilities have improved since 2009 and some evidence that he no longer takes medication proscribed for his depression, as it interfered with another medical condition.   The Veteran was still on Social Security Disability in 2012.  See January 2012 VA examination.

Given the SSA decision and the private physicians' opinions, which directly related unemployment to the service-connected disorders, the Board finds that the Veteran would not be able to maintain employment.  The Board places probative weight on the medical evidence that suggests that the Veteran's respiratory disease subjects him to more frequent and debilitating infections for which he would be more susceptible in any working environment.  This is supported by the award of disability benefits by the Social Security Administration for the same combination of disabilities.  Additionally, the Veteran reportedly dropped out of college due to respiratory problems, which suggests sedentary work, or education would be hindered by service connected disabilities.  See 2009 VA examination.  

The Board notes that the VA examiners have determined that the Veteran would be able to maintain employment.  See March 2015 and February 2009 VA examinations.  However, a grant is warranted for a number of reasons.  Firstly, the determination of unemployability is fundamentally an adjudicatory, as opposed to a medical, determination.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  

Second, the Veteran claim for a TDIU is based on a combination of at least two service-connected two disabilities (asthma and depression) and not solely due to his depression alone, which examiners found did not preclude employment.  VA examiners found, individually, depression alone did not preclude employment.  Private physicians and the VA examiner who provided the January 2012 medical opinion have found that these disabilities, separately or together, do preclude employment.  The Board concludes that the evidence supports a finding that, in combination, the two disabilities would preclude any substantially gainful occupation.  Third and finally, even if the VA and private medical opinions were in conflict, as they are all probative, the preponderance of the evidence would not be against the claim and, as the Veteran is entitled to the benefit of the doubt, TDIU is warranted.

Therefore, the evidence supports a finding that the Veteran is unable to secure and follow any substantially gainful occupation by reason of his service connected asthma and depression.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, 28 Vet. App. 366 (2017); Yancy v. McDonald, 27 Vet.App. 484 (2016).


ORDER

An initial rating of 50 percent for depression disorder, but no higher, is granted.

An initial rating in excess of 30 percent for persistent allergic asthma is denied.

A total disability rating based on individual unemployability (TDIU) is granted.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


